Citation Nr: 0636794	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-43 756	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1979 and from July 1979 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDING OF FACT

Currently diagnosed hepatitis C is etiologically related to 
service. 


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's available service medical records are negative 
for treatment, complaints or diagnosis of hepatitis C.

The veteran was found to be reactive to the hepatitis C 
antibody on private laboratory testing in July 2001.

In May 2002, the veteran underwent a VA examination.  The 
veteran reported that during active duty, he worked as a 
criminal investigator and that in 1972, while making a 
routine arrest, he was stabbed with a hypodermic needle by a 
known drug abuser.  He stated that he was told he had 
hepatitis C on a yearly physical examination in January 2001.

The VA examiner diagnosed hepatitis C infection.  The 
examiner concluded that it was at least as likely as not that 
the veteran contracted hepatitis C from the incidents where 
he was stabbed by a hypodermic needle.  

At a December 2005 hearing before the undersigned at the RO, 
the veteran testified that sometime in the summer of 1973 
while stationed in Germany at the 1st Army Division 
Headquarters, a suspect in a drug ring punctured his shoulder 
with a hypodermic needle.  

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there is a current 
diagnosis of hepatitis C.

The remaining determinations involve whether there was an in-
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.  

The available service medical records are negative for any 
reports of a puncture wound or manifestations of hepatitis C.  
However, the veteran has offered competent testimony as to 
the puncture wound in-service.  While the veteran has 
variously reported the injury as occurring in 1972 or 1973, 
there is no evidence to rebut his testimony that the injury 
occurred.  The record, thus, supports a finding of a disease 
or injury in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  The May 2002 VA 
examination concluded that it was at least as likely as not 
that the veteran's hepatitis C resulted from the in-service 
incident where he was stabbed by a hypodermic needle.

There is no competent evidence against the examiner's 
conclusion that the veteran's hepatitis C is as likely as not 
related to the in-service injury.

Resolving reasonable doubt in the veteran's favor, the claim 
is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


